DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhigang Ma on 28 May 2021.  The examiner’s amendments include amending the claim language of independent claims 1 and 16.

The application has been amended as follows: 

1. (Currently Amended) A lower bezel structure of a flexible display panel, comprising a single panel formed as one piece further comprising a display screen, an output portion, an input portion, and a connecting portion connected between the input portion and the output portion; wherein the output portion is adjacent to the display screen and connected thereto, the input portion is disposed away from the display screen and used for connecting with a PCB of the flexible display panel; where in a plan view, the single panel comprises a first peripheral edge on a first side of the display screen and a second peripheral edge on an opposite side of the display screen, wherein the output portion, the from the first peripheral edge to the second peripheral edge is smaller than a length of the input portion from the first peripheral edge to the second peripheral edge in horizontal direction; wherein a plurality of interface areas are arranged inside the input portion, and disposed in a straight line along a direction parallel to the connecting portion, and the plurality of interface areas comprise a COF interface area; wherein the lower bezel structure further comprises two bending portions protrude from two ends of the input portion toward the output portion respectively, the bending portions are perpendicular to the input portion, and the bending portions are located between the input portion and the output portion, a length of the bending portion in vertical direction is smaller than the interval between the input portion and the output portion; wherein the single panel comprises a third peripheral edge facing the display screen at the bending portions and a fourth peripheral edge at the input portion facing the display screen, such that in the plan view, the third peripheral edge is closer to the display screen than the fourth peripheral edge.

16. (Currently amended) A flexible display panel comprising a single panel formed as one piece, further comprising a display screen, a PCB and a lower bezel structure, wherein the lower bezel structure comprises an input portion, an output portion and a connecting portion connected between the input portion and the output portion; wherein the input portion is disposed away from the display screen and used for connecting with a PCB of the flexible display panel, the where in a plan view the single panel comprises a first peripheral edge on a first side of the display screen and a second peripheral edge on an opposite side of the display screen, wherein the output portion, the connecting portion and the input portion are rectangular, and a length of the connecting portion from the first peripheral edge to the second peripheral edge is smaller than a length of the input portion from the first peripheral edge to the second peripheral edge in horizontal direction; wherein a plurality of interface areas are arranged inside the input portion, and disposed in a straight line along a direction parallel to the connecting portion, and the plurality of interface areas comprise a COF interface area, the input portion of the lower bezel structure is to be connected with the PCB, and the output portion of the lower bezel structure is connected with the display screen; and wherein the flexible display panel further comprises two bending portions protrude from two ends of the input portion toward the output portion respectively, the bending portions are perpendicular to the input portion, and the bending portions are located between the input portion and the output portion, a length of the bending portion in vertical direction is smaller than the interval between the input portion and the output portion; wherein the single panel comprises a third peripheral edge facing the display screen at the bending portions and a fourth peripheral edge at the input portion facing the display screen, such that in the plan view, the third peripheral edge is closer to the display screen than the fourth peripheral edge.

Allowable Subject Matter
Claims 1 – 3, 8, 9, 11 – 13 and 15 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 16, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 16 with the allowable feature being: a lower bezel structure of a flexible display panel, comprising a single panel formed as one piece further comprising a display screen; wherein the output portion is adjacent to the display screen and connected thereto, the input portion is disposed away from the display screen and used for connecting with a PCB of the flexible display panel; wherein a plurality of interface areas are arranged inside the input portion, and disposed in a straight line along a direction parallel to the connecting portion, and the plurality of interface areas comprise a COF interface area; wherein the lower bezel structure further comprises two bending portions protrude from two ends of the input portion toward the output portion respectively, the bending portions are perpendicular to the input portion, and the bending portions are located between the input portion and the output portion, a length of the bending portion in vertical direction is smaller than the interval between the input portion and the output portion; wherein the single panel comprises a third peripheral edge facing the display screen at the bending portions and a fourth peripheral edge at the input portion facing the display screen, such that in the plan view, the third peripheral edge is closer to the display screen than the fourth peripheral edge.
One close prior art Yoo (US 2018/0011514 A1) teaches of a lower bezel structure of a flexible display panel, comprising a single panel formed as one piece further comprising a display screen, an output portion, an input portion, and a connecting portion connected between the input portion and the output portion; wherein the output portion is adjacent to the display screen and connected thereto, the input portion is disposed away from the display screen and used for connecting with a PCB of the flexible display panel; where in a plan view the single panel comprises a first peripheral edge on a first side of the display screen and a second peripheral edge on an opposite side of the display screen, wherein the output portion, the connecting portion and the input portion are rectangular, and a length of the connecting portion from the first peripheral edge to the second peripheral edge is smaller than a length of the input portion from the first peripheral edge to the second peripheral edge in horizontal direction; however Yoo does not teach wherein a plurality of interface areas are arranged inside the input portion, and disposed in a straight line along a direction parallel to the connecting portion, and the plurality of interface areas comprise a COF interface area; wherein the lower bezel structure further comprises two bending portions protrude from two ends of the input portion toward the output portion respectively, the bending portions are perpendicular to the input portion, and the bending portions are located between the input portion and the output portion, a length of the bending portion in vertical direction is smaller than the interval between the input portion and the output portion; wherein the single panel comprises a third peripheral edge facing the display screen at the bending portions and a fourth peripheral edge at the input portion facing the display screen, such that in the plan view, the third peripheral edge is closer to the display screen than the fourth peripheral edge.
Another close prior art Lee (US 2018/0173277 A1) teaches of A lower bezel structure of a flexible display panel, comprising a single panel formed as one piece further comprising a display screen, an output portion, an input portion, and a connecting portion connected between the input portion and the output portion; wherein the output portion is adjacent to the display screen and connected thereto, the input portion is disposed away from the display screen; where in a plan view the single panel comprises a first peripheral edge on a first side of the display screen and a second peripheral edge on an opposite side of the display screen, wherein the output portion, the connecting portion and the input portion are rectangular, and a length of the connecting portion from the first peripheral edge to the second peripheral edge is smaller than a length of the input portion from the first peripheral edge to the second peripheral edge in horizontal direction; wherein a plurality of interface areas are arranged inside the input portion, and disposed in a straight line along a direction parallel to the connecting portion, and the plurality of interface areas comprise a COF interface area; however Lee does not teach the input portion is disposed away from the display screen and used for connecting with a PCB of the flexible display panel; wherein the lower bezel structure further comprises two bending portions protrude from two ends of the input portion toward the output portion respectively, the bending portions are perpendicular to the input portion, and the bending portions are located between the input portion and the output portion, a length of the bending portion in vertical direction is smaller than the interval between the input portion and the output portion; wherein the single panel comprises a third peripheral edge facing the display screen at the bending portions and a fourth peripheral edge at the input portion facing the display screen, such that in the plan view, the third peripheral edge is closer to the display screen than the fourth peripheral edge.
Therefore claims 1 – 3, 8, 9, 11 – 13 and 15 – 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896